STATE OF WEST VIRGINIA

                           SUPREME COURT OF APPEALS

JUSTIN P. ROLLYSON,
                                                                                         FILED
Claimant Below, Petitioner                                                           December 11, 2020
                                                                                  EDYTHE NASH GAISER, CLERK

vs.)   No. 19-0967 (BOR Appeal No. 254230)                                        SUPREME COURT OF APPEALS
                                                                                      OF WEST VIRGINIA
                   (Claim No. 2017010108)

KANAWHA COUNTY BOARD OF EDUCATION,
Employer Below, Respondent


                              MEMORANDUM DECISION
       Petitioner Justin P. Rollyson, by Counsel Patrick K. Maroney, appeals the decision of the
West Virginia Workers’ Compensation Board of Review (“Board of Review”). Kanawha County
Board of Education, by Counsel Steven K. Wellman, filed a timely response.

       The issues on appeal are reopening of the claim for permanent partial disability and
additional compensable conditions. The claims administrator denied reopening of the claim for
permanent partial disability on January 29, 2018. On April 5, 2018, the claims administrator denied
the addition of toxic effect of aflatoxin, arthropathy in hypersensitivity reaction, contact with and
exposure to mold, chronic fatigue, and inflammatory polyarthritis to the claim. The Workers’
Compensation Office of Judges (“Office of Judges”) affirmed the decisions in its April 17, 2019,
Order. The Order was affirmed by the Board of Review on September 24, 2019.

        The Court has carefully reviewed the records, written arguments, and appendices contained
in the briefs, and the case is mature for consideration. The facts and legal arguments are adequately
presented, and the decisional process would not be significantly aided by oral argument. Upon
consideration of the standard of review, the briefs, and the record presented, the Court finds no
substantial question of law and no prejudicial error. For these reasons, a memorandum decision is
appropriate under Rule 21 of the Rules of Appellate Procedure.

       Mr. Rollyson, a teacher, developed aspergillosis as a result of work-related exposure. The
October 31, 2016, Employees’ and Physicians’ Report of Injury indicates Mr. Rollyson was
exposed to heavy black mold in his classroom. The physician’s section was completed by Kathleen
Lovin, PA, and the diagnosis was listed as systemic respiratory fungal infection of the lungs and
sinuses. The injury was described as exposure to mold. The claim was held compensable for
aspergillosis on November 14, 2016.
                                                1
        A December 14, 2016, treatment note by Tom Takubo, D.O., with Pulmonary Associates
of Charleston, indicates Mr. Rollyson was treated for aspergillosis. He reported shortness of breath,
cough, and chest tightness. Dr. Takubo diagnosed shortness of breath, weakness, and yeast
infection. Mr. Rollyson underwent a chest CT scan which showed nothing abnormal. He also
underwent pulmonary function studies that day which showed mild obstruction. A CT scan of the
sinus showed no significant abnormalities on December 19, 2016.

       Mr. Rollyson returned to Dr. Takubo on January 5, 2017, and was diagnosed with shortness
of breath, abnormal PFTs, cough, and frequent infections. It was noted that his symptoms were
aggravated by something at his work-place. It was also noted that there was a mold issue. Mr.
Rollyson underwent immunoglobulin testing, which showed a minor elevation in IgM on January
10, 2017.

        January 18, 2017, testing from Asthma and Allergy Center indicates testing for allergens
and fungi was negative. A second reading showed positive for three molds. Pulmonary function
testing was normal. On January 23, 2017, Mr. Rollyson underwent skin prick testing for inhalants,
which were all negative. Mr. Rollyson reported his worst symptom as fatigue. He was diagnosed
with sinusitis, immunodeficiency, cough, allergic rhinitis, and shortness of breath.

        Mr. Rollyson was seen for a consultation with Michael Goins, M.D., from Ear, Nose, and
Throat Associates of Charleston on February 13, 2017. He reported sinus issues that had been
present for years. He also reported recent improvement in his symptoms. Mr. Rollyson continued
to experience chronic nasal congestion; septal deviation; and chronically inflamed inferior
turbinates, most likely due to chronic fungal issues at his place of employment.

        Syam Stoll, M.D., performed an independent medical evaluation on March 20, 2017, in
which Mr. Rollyson reported constant fatigue, occasional headaches, difficulty breathing, and dull
body aches. Dr. Stoll noted that the claim was held compensable for aspergillosis. He opined that
the condition was not causally related to Mr. Rollyson’s work environment. Dr. Stoll noted that
the primary care providers diagnosed recurrent sinus infections since April of 2015. He had
previously been diagnosed with migraines, history of sinus fungal infection due to black fungus,
inflammatory polyarthropathy, and fatigue. Dr. Stoll further found that Mr. Rollyson underwent
fungal antibodies testing on October 22, 2016, which was negative. Dr. Stoll opined that
aspergillosis is not supported by the medical records. He stated that fungal infections do not occur
in non-immunocompromised people, and based on testing, Mr. Rollyson is not
immunocompromised. Testing also failed to show upper or lower respiratory tract colonization or
infection with any fungal species. Dr. Stoll found that none of the medical records showed
objective testing indicating Mr. Rollyson was positive for Aspergillus mold in his respiratory
system. Dr. Stoll opined that Mr. Rollyson was suffering from allergic rhinitis, not a mold or fungal
infection. He noted that Mr. Rollyson reported that his symptoms had not improved despite the
fact that he had not been to work in six months. Dr. Stoll opined that there was no impairment due
to aspergillosis since the evidence shows no causal connection between Mr. Rollyson’s symptoms
and his work environment. Dr. Stoll assessed 3% impairment for adjustments for effects of
treatment.
                                                 2
        In an April 10, 2017, treatment note, Dr. Takubo noted that Mr. Rollyson’s condition
remained the same. The diagnoses were abnormal PTFs, cough, shortness of breath, snoring, and
hypersomnia. CT scans of the sinuses and chest were negative. Mr. Rollyson saw Ms. Lovin on
May 2, 2017. It was noted that he had recurrent sinus and bronchial fungal infections that improved
with treatment. When he returned to work, he got sick again. Mr. Rollyson was granted a 3%
permanent partial disability award on May 15, 2017.

       In an October 15, 2018, independent medical evaluation, Christopher Martin, M.D., stated
that pulmonary function testing performed on July 26, 2017, was interpreted as showing mild
obstruction. Dr. Martin opined that the interpretation was incorrect. He stated that Mr. Rollyson’s
spirometry on that date was normal and that lung volumes all exceeded reference ranges.

        At the request of Ms. Lovin, Mr. Rollyson was treated by Raj Sindwani, M.D., for post-
nasal drainage and fatigue on October 13, 2017. Mr. Rollyson reported sinusitis for the past four
years due to fungal infections. He stated that he is a teacher and Aspergillus mold was found in his
classroom. A nasal endoscopy was performed and showed a mild non-obstructive septal deviation.
A sinus CT scan showed a deviated septum. Dr. Sindwani diagnosed chronic cough, headache,
and fatigue. He noted that the nasal endoscopy and CT scans were normal. He recommended Mr.
Rollyson be evaluated for chronic fatigue and that he consider an evaluation by an
allergy/immunologist or pulmonologist. Mr. Rollyson was evaluated by Lily Pien, M.D., an
allergy/immunologist, on November 13, 2017. Dr. Pien found that the only abnormal labs were
EBV titers. She diagnosed chronic rhinitis, history of fungal sinusitis, elevated EBV titers, and
chronic fatigue.

        On January 1, 2018, Mr. Rollyson completed a claim reopening application for permanent
partial disability in which he alleged that he suffered an aggravation or progression of his
compensable disease. The physician’s section was completed by Ms. Lovin who stated that Mr.
Rollyson suffered an aggravation/progression of his aspergillosis since his last evaluation for
permanent partial disability. She opined that he could return to work once it was cleared of
mold/fungus. Ms. Lovin further opined that Mr. Rollyson had not yet reached maximum medical
improvement. She then stated that he had 20% whole person impairment. Mr. Rollyson was treated
at the Cleveland Clinic for chronic rhinitis and chronic fatigue syndrome on January 2, 2018. On
January 29, 2018, the claims administrator denied reopening of the claim for permanent partial
disability benefits.

        Letitia Tierney, M.D., completed a diagnosis update on April 5, 2018, in which she listed
the diagnoses as Aspergillosis, toxic effect of aflatoxin, arthropathy in hypersensitivity reaction,
contact with exposure to mold, chronic fatigue, and inflammatory polyarthritis. She opined that
due to repeated and prolonged exposure to Aspergillus at work, Mr. Rollyson suffered a systemic
toxic effect, which resulted in a chronic inflammatory condition. She further opined that due to the
repeated exposure, he became hypersensitive, as seen in labs showing complement C4 levels that
were four times normal levels. Dr. Tierney stated that Mr. Rollyson had reached maximum medical
improvement. The claims administrator denied the addition of toxic effect of aflatoxin, arthropathy

                                                 3
in hypersensitivity reaction, contact with and exposure to mold, chronic fatigue, and inflammatory
polyarthritis to the claim on April 25, 2018.

       Mr. Rollyson testified in an August 9, 2019, deposition that when his classroom was tested
in October of 2016, it was positive for over 900 parts per million Aspergillus. His students were
immediately removed from the classroom, and he was sent home. Mr. Rollyson stated that he has
developed sensitivity to certain foods, the sun, and activity. He stated that he did not experience
hypersensitivity prior to his classroom exposure. He has also developed chronic fatigue,
polyarthritis, and fatigue. Mr. Rollyson testified that he has seen an allergist and has no allergies.
He testified that he has not been to work since October of 2016, but his symptoms have not
improved. Mr. Rollyson stated that the symptoms come and go, but the inflammation is constant.

        In an October 15, 2018, independent medical evaluation, Dr. Martin diagnosed mild
obstructive sleep apnea, ambiguous evidence of prior EBV viral infection, and nasal septal
deviation. He opined that none of the conditions were related to Mr. Rollyson’s employment. Dr.
Martin stated that Mr. Rollyson had not been able to work for two years, which was inconsistent
with his report that he continues to deer hunt. He had not improved despite visits with several
physicians and multiples methods of treatment. Dr. Martin opined that there was no justification
for diagnosing Mr. Rollyson with vague terms such as toxic effect of aflatoxin, arthropathy in
hypersensitivity reaction, chronic fatigue, and inflammatory polyarthritis. Dr. Martin opined that
he should be encouraged to be as active as possible and should be encouraged to return to work.
Dr. Martin found no evidence to support an aggravation or progression of the compensable
diagnosis. He also found no support for an additional permanent partial disability award.

        The Office of Judges affirmed the claims administrator’s decisions denying reopening of
the claim for PPD and denying the addition of toxic effect of aflatoxin, arthropathy in
hypersensitivity reaction, contact with and exposure to mold, chronic fatigue, and inflammatory
polyarthritis to the claim in its April 17, 2019, Order. Concerning the issue of permanent partial
disability, the Office of Judges found that Ms. Lovin assessed 20% impairment and Dr. Stoll found
3% impairment. Mr. Rollyson was granted a 3% award based on Dr. Stoll’s report. The Office of
Judges found insufficient evidence to reopen the claim for an additional permanent partial
disability award. Dr. Martin opined that there was no evidence to support permanent partial
disability in this case. He also found no aggravation or progression of Mr. Rollyson’s disease. The
Office of Judges therefore affirmed the claims administrator’s decision.

        Regarding additional compensable conditions, the Office of Judges found that the addition
of toxic effect of aflatoxin, arthropathy in hypersensitivity reaction, contact with and exposure to
mold, chronic fatigue, and inflammatory polyarthritis was requested by Dr. Tierney. Dr. Martin
opined that the conditions were vague and unrelated to the compensable injury. He stated that
Aspergillus is a common microorganism that is found everywhere, including outdoors. Dr. Martin
further stated that Mr. Rollyson’s positive sputum test was of no clinical significance because
microscopy was negative from the samples, difference species were identified in different samples,
and there is no evidence of chronic lung disease or immunosuppression. Laboratory results showed
normal immune function. Dr. Martin opined that normal, healthy adults do not develop
aspergillosis. Dr. Martin found no evidence to support the requested diagnoses.
                                                  4
        The Office of Judges found that Dr. Tierney requested the addition of toxic effect of
aflatoxin to the claim. She stated in the diagnosis update request that Mr. Rollyson suffered
systemic toxic effect as a result of prolonged, repeated exposure to Aspergillus at work. The Office
of Judges found that Dr. Martin opined, however, that aflatoxins are produced by both Aspergillus
flavus and Aspergillus parasiticus, and humans are most commonly exposed through contaminated
food. He stated that he had never heard of a person being exposed to aflatoxin through inhalation
from an indoor environment. He further stated that aflatoxin causes liver cancer, and Mr. Rollyson
has normal liver functioning. The Office of Judges found Dr. Martin’s opinion to be persuasive.

        Regarding arthropathy in hypersensitivity reaction, Dr. Tierney opined that Mr. Rollyson
suffered from chronic inflammation due to overactive immune responses. She stated that the
repeated exposure to toxic irritants caused him to experience immune changes resulting in
hypersensitivity. The Office of Judges found that Dr. Martin opined in his evaluation that there is
no evidence of hypersensitivity. Mr. Rollyson was tested and had no sensitivity to molds or to
Aspergillus specifically. Further, Mr. Rollyson was assessed by both a lung specialist and an
allergist and had no allergic or asthmatic disorder.

        The Office of Judges next turned to the addition of inflammatory polyarthritis to the claim.
Dr. Martin opined that there was no evidence to support the diagnosis. He stated that arthropathy
or inflammatory polyarthritis sufficient enough to debilitate Mr. Rollyson would have resulted in
abnormalities to his complete blood count, ESR, and/or C-reactive protein. Mr. Rollyson’s results
were all normal. Dr. Martin further stated that there was no evidence of generalized infection or
inflammation. The Office of Judges found his opinion to be reliable.

        Regarding the requested diagnoses of contact with and exposure to mold and chronic
fatigue, Dr. Martin opined that there was no evidence to support such diagnoses. Dr. Stoll also
found the conditions to be unrelated to Mr. Rollyson’s work-place environment. Dr. Stoll opined
that aspergillosis was not supported by the record. He stated that fungal infections do not occur in
non-immunocompromised people, which testing indicates Mr. Rollyson is not. Dr. Stoll further
stated that blood work, x-rays, and CT scans were all negative and there was no indication of
respiratory fungal infection. Dr. Stoll opined that Aspergillus mold is extremely common and is
present both indoors and outdoors. Dr. Martin agreed with Dr. Stoll’s finding that the requested
conditions should not be held compensable. The Office of Judges found their opinions to be
persuasive. The Board of Review adopted the findings of fact and conclusions of law of the Office
of Judges and affirmed its Order on September 24, 2019.

       After review, we agree with the reasoning and conclusions of the Office of Judges as
affirmed by the Board of Review. The persuasive evidence of record indicates that Mr. Rollyson
has not suffered an aggravation or progression of his condition, nor has he provided facts not
previously considered to justify reopening the claim for permanent partial disability benefits. He
has been fully compensated by his prior 3% award. The Office of Judges, and by extension Board
of Review, were also correct to affirm the denial of the addition of toxic effect of aflatoxin,
arthropathy in hypersensitivity reaction, contact with and exposure to mold, chronic fatigue, and
inflammatory polyarthritis to the claim. A preponderance of the evidence indicates the Office of
                                                 5
Judges was correct to find that Dr. Martin’s opinion was credible and reliable. He opined that the
requested conditions were not related to Mr. Rollyson’s work environment.

        For the foregoing reasons, we find that the decision of the Board of Review is not in clear
violation of any constitutional or statutory provision, nor is it clearly the result of erroneous
conclusions of law, nor is it based upon a material misstatement or mischaracterization of the
evidentiary record. Therefore, the decision of the Board of Review is affirmed.


                                                                                        Affirmed.
ISSUED: December 11, 2020


CONCURRED IN BY:
Chief Justice Tim Armstead
Justice Margaret L. Workman
Justice Elizabeth D. Walker
Justice Evan H. Jenkins
Justice John A. Hutchison




                                                6